DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
Response to Amendment
	The Examiner acknowledges the amendments.  The previous claim objections are withdrawn.  
	The previous 102 rejections are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “atrium body to house the data receiver and the power cables” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:  
“each further nozzle” should be “the further nozzle”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zink (US2014/0285656) in view of MacMillan (US2006/0266134).
Regarding claim 1 (Currently Amended) Zink discloses a device for cleaning the internal surface of a pipe having a main pipe axis, the device comprising: 
one or more generally tubular conduits (Item 216, 210, 212, and 214) having front end (Figure 2 left of page near Item 202) and an opposing rear end (Figure 2 right of page near Item 214); and including a conduit wall, at least one of the one or more tubular conduits including an inlet at the rear end to receive pressurized gas into the one or more tubular conduits (Paragraph [0018] “high pressure hose”), 
one or more nozzles (Item 214) deployed around an
at least one nozzle of the one or more nozzles being angled toward the rear end of the one or more tubular conduits (Item 214 better shown in Figure 1 as Item 114 described in Paragraph [0017] as “tractor nozzle 110 that may have a plurality of rearwardly directed nozzle tips 114 to provide a forward thrust on the skid 108 so as to at least assist in driving the skid through a length of pipe in a piping system such as a sewer line”), 
a camera head (Item 202) coupled to the one or more tubular conduits to provide images of an inside of the pipe, the camera head facing forward away from the rear end of the one or more tubular conduits 
one or more spacer elements (Item 220) to hold the one or more tubular conduits in spaced relationship to the pipe.  
Zink fails to explicitly disclose at least one further nozzle being in fluid connection with the one or more tubular conduits, the at least one further nozzle facing forward away from the rear end of the one or more tubular conduits so that when the pressurized gas passes out through the at least one further nozzle, the pressurized gas passes forward of the one or more tubular conduits.
MacMillan teaches a device for cleaning an inside of a pipe wherein the forward facing camera has at least one further nozzle (best shown in Figure 9 Item 98) being in fluid connection with the one or more tubular conduits, the at least one further nozzle facing forward away from the rear end of the one or more tubular conduits so that when the pressurized gas passes out through the at least one further nozzle, the pressurized gas passes forward of the one or more tubular conduits. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the camera of Zink to incorporate the self-cleaning camera of MacMillan.  Such a modification keeps the camera clear of any materials present within the duct (MacMillan Paragraph [0080]).
Regarding claim 3 (Currently Amended) Zink in view of MacMillan disclose the device according to claim 1.  As currently combined, Zink fails to explicitly disclose wherein the camera head is connected via a data cable to a data receiver, and a power source via a power cable.  
MacMillan teaches a conduit inspection and cleaning device wherein the camera head (Item 88) is connected via a data cable (Item 118) to a data receiver (Item 122), and a power source via a power cable (Item 106).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the input of Zink to have a data cable and power cable run through the same port as the compressed fluid.  Doing so would allow for the camera to actively relay information to a user and determine if the conduit needs to be cleaned (McMillian Paragraphs [0086-87]).
Regarding claim 4 (Previously Presented) Zink in view of MacMillan disclose the device according to claim 3, wherein the device includes an atrium body (MacMillan Item 28) to house the data receiver and the power cables (MacMillan Item 120).  
Regarding claim 5 (Previously Presented) Zink in view of MacMillan disclose the device according to claim 3.  Zink in view of MacMillan fail to explicitly disclose wherein the device includes a capacitor deployed between the power source and the camera head.  Capacitors are common electrical components used in cameras, computers, controllers, and signal boosting equipment.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a capacitor to the device of Zink in view of MacMillan. The Examiner takes Official Notice that capacitors are commonly used to properly regulate the electrical signal going to and from the camera and receiving device. Doing so would supply a consistent signal to the camera, which would protect the camera from potential electrical damage and ensure the signal of the camera is not corrupt.
Regarding claim 6 (Previously Presented) Zink in view of MacMillan disclose the device according to claim 4, wherein the atrium body is tubular (hose reels are tubular), with the one or more tubular conduits secured to an outside of the atrium body (MacMillan, Item 58 is secured to Item 28 through Item 24).  
Regarding claim 7 (Previously Presented) Zink in view of MacMillan disclose the device according to claim 6, wherein the one of the one or more tubular conduits is deployed concentrically and coaxially around the atrium body (Item 28 is a hose reel).  
Regarding claim 8 (Previously Presented) Zink in view of MacMillan disclose the device according to claim 1, wherein the device includes a plurality of the tubular conduits, each tubular conduit being fluidly linked to an air supply (Zink Paragraph [0018] “high pressure hose”). 
Regarding claim 9 (Currently Amended) Zink in view of MacMillan disclose the device according to claim 8, wherein each tubular conduit is fluidly linked to its own air supply (Zink discloses a single high pressure hose connected to an end with a plurality of nozzles to propel the device forward.  At some point each nozzle branches off onto its own path).  “air supply” is viewed as intended use.  Any sort of fluid is capable of being passed through the device disclosed by Zink.  
Regarding claim 11 (Previously Presented) Zink in view of MacMillan disclose the device according to claim 1, wherein the one or more spacer elements comprises a plurality of  legs (Zink, ends of Items 208, Item 218), the legs co-operating together to support the one or more conduits  in spaced relationship to an inner wall of the pipe.  
Regarding claim 12 (Previously Presented) Zink in view of MacMillan disclose the device according to claim 11, wherein each of the plurality of legs has an end with a wheel disposed thereat (Zink, Item 308; Paragraph [0021]).  
Regarding claim 13 (Currently Amended) Zink in view of MacMillan disclose the device according to claim 12 wherein the device includes eight legs, the or more of Items 218 and 220.  With three cage members, and item 218 being on the front and end of each Item 208, there are 6 depicted leg members in Figure 2.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the number of leg members of Zink.  One more cage member (Item 208) would make that quantity 8). Such a modification is viewed as a change in shape, which has been held to be of routine skill to one of ordinary skill in the art (see MPEP 2144.04).  Such a modification would be beneficial for determining the appropriate size of device for different sized pipes.  For different diameters of pipes the leg members would need to be larger and might need more support.
Regarding claim 14 (Previously Presented) Zink in view of MacMillan disclose the device according to claim 1, wherein the one or more spacer elements includes a cage (Zink Item 304).  
Regarding claim 15 (Previously Presented) Zink in view of MacMillan disclose the device according to claim 14, wherein the cage is in two parts releasably securable together (Zink Paragraph [0022]; Item 312).  
Regarding claim 16 (Currently Amended) Zink in view of MacMillan disclose the device according to claim 1, wherein the camera head is disposed forward of the front end of the one or more tubular conduits so that all of the one or more nozzles are rearward of the camera head (Zink Figures 2 and 3).  
Regarding claim 17 (Previously Presented) Zink in view of MacMillan disclose the device according to claim 14, wherein the one or more tubular conduits are disposed within the cage, the one or more conduits rotating relative to the cage when the pressurized gas is passed out of the one or more nozzles (Zink Paragraph [0018] “This axle 206 rotatably supports the cage skid 208 and separately the camera tray 204 such that it can freely rotate).  
Regarding claim 18 (Currently Amended) Zink discloses a device for cleaning the internal surface of a pipe having a main pipe axis, the device comprising: 
a cage (Item 208) having a front end (Figure 2 left of page near Item 202) and an opposing rear end (Figure 2 right of page near Item 214); 
a housing (Item 204) disposed within the cage 
a plurality of tubular conduits (Items 216, 222,  212, and 214) disposed within the cage so as to be spaced apart from the housing (they are separate items so they are considered “spaced”), an inlet being disposed on each tubular conduit toward the rear end of the cage to receive a pressurized gas (all are in series of each other); 
a plurality of nozzles (nozzles located on Item 222) being spaced apart along the tubular conduit so as to be in fluid communication with the tubular conduit each of the plurality of nozzles being angled toward the rear of the cage; 
a camera head (Item 202) disposed on the front end of the cage so as to be forward of the tubular conduit and each of the plurality of nozzles.  
Zink fails to explicitly disclose a further nozzle being in fluid connection with each tubular conduit, the further nozzle facing forward toward the front end of the cage so that when the pressurized gas passes out through each further nozzle, the pressurized gas passes forward of the front end of the cage.
MacMillan teaches a device for cleaning an inside of a pipe wherein the forward facing camera has a further nozzle (best shown in Figure 9 Item 100 of Item 98) being in fluid connection with each tubular conduits, the further nozzle facing forward toward the front end of the cage so that when the pressurized gas passes out through each further nozzle, the pressurized gas passes forward of the front end of the cage. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the camera of Zink to incorporate the self-cleaning camera of MacMillan.  Such a modification keeps the camera clear of any materials present within the duct (MacMillan Paragraph [0080]).
Regarding claim 20 (Currently Amended) Zink in view of MacMillan disclose the device according to claim 18, wherein the plurality of tubular conduit is rotatable relative to the cage (Paragraph [0018] “This axle 206 rotatably supports the cage skid 208 and separately the camera tray 204 such that it can freely rotate).
Regarding claim 21 (New) Zink in view of MacMillan disclose the device according to claim 18, wherein each of the plurality of nozzles and each of the further nozzles are coupled with the tubular conduits so that when the pressurized gas is received within the tubular conduits, the pressurized gas flows out of each of the plurality of nozzles and each of the further nozzles (Zink Paragraph [0018])).  
Regarding claim 22 (New) Zink in view of MacMillan disclose the device according to claim I, wherein the camera head is disposed forward of each of the one or more nozzles and the at least one further nozzle (Zink, shows the camera as the most forward component.  MacMillan Figure 8 and 9, Item 100 shows a path that ends before the end camera face).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723